Citation Nr: 1315426	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 2005 to March 2008. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a psychiatric disability and for insomnia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.  Specifically, the Board notes that the Veteran did receive a VA psychiatric examination in October 2008.  At that time, the Veteran reported being on medication for both depression and insomnia.  However, the examiner at that time did not find any diagnosis of any psychiatric disorder.  The Veteran, in his notice of disagreement dated December 2008, stated that he had no symptoms the day of his examination because he was heavily medicated.  He also indicated that his symptoms had recently worsened with constant battles with anxiety and depression.  

The Board finds it to be somewhat incongruous that the Veteran would have been placed on medication for depression and insomnia and yet not have a diagnosis of either condition.  Further, the Veteran did carry a diagnosis of adjustment disorder in service.  As the veteran did have a psychiatric diagnosis in service, as he now claims an increase in psychiatric disability, and as he appears to currently be on medication for depression and insomnia, which is often a part of a psychiatric disorder, and to ensure that the Veteran receives all consideration due him under the law, the Board finds that this claim should be remanded in order that the veteran may be provided with a current VA examination, and that any recent relevant records may be associated with the Veteran's claims file.  

On remand, the RO should obtain all relevant VA treatment records, or any other relevant medical records from 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any psychiatric condition or insomnia since 2008.  

After allowing an appropriate time for response, contact any identified facility, including the VA facility at which the Veteran was most recently treated, to obtain all of his available treatment records.  

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. After completion of the above requested development, and any other development deemed warranted by the record, schedule the Veteran for a VA examination for a psychiatric disability and insomnia.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

After a thorough review of the Veteran's claim file, and a thorough examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any an acquired diagnosed psychiatric disability, and/or insomnia that is currently manifested or which has been manifested at any time since separation from service is etiologically related to the Veteran's military service.

A report should be prepared and associated with the Veteran's claims folder.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  The claim for an increased rating should take into consideration provisions of 38 C.F.R. § 3.321(b).  

4.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

4.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


